                 Case 1:18-cr-00328-KPF Document 396 Filed 08/04/20 Page 1 of 5




(212) 373-3035

(212) 492-0035

rtarlowe@paulweiss.com




 MEMO ENDORSED
          August 3, 2020



          BY EMAIL/ECF
          The Honorable Katherine Polk Failla
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, NY 10007
                                 United States v. Anilesh Ahuja,
                                 18 Cr. 328 (KPF)
          Dear Judge Failla:

                         We respectfully submit this letter on behalf of Anilesh Ahuja and Jeremy
          Shor to address three disputed issues identified in the government’s July 31, 2020 letter to
          the Court concerning the scope of the government’s document searches.

                          First, the government objects to any search of its communications
          (including emails and internal chats) from June 3, 2019 through June 11, 2019. (July 31,
          2020 Government Letter (“July 31 Gov’t Letter”), at 4.) We proposed that date range
          because it is during that period of time that: (i) the government first produced to the defense
          the proposed allocution sent by Majidi’s counsel (June 5, 2019); (ii) the Court directed the
          prosecution team to review its communications with counsel to ensure that all disclosable
          material had been produced (June 6, 2019); (iii) the government represented in writing that
          it had completed its review of all emails with counsel for witnesses, including cooperating
    Case 1:18-cr-00328-KPF Document 396 Filed 08/04/20 Page 2 of 5

Honorable Katherine Polk Failla


witnesses (June 8, 2019); and (iv) the Court questioned members of the prosecution team
about the genesis of changes to the cooperators’ proposed allocutions (June 10, 2019).

               It is now known that certain representations made by the government in its
June 8, 2019 letter and in response to the Court’s questions on June 10, 2019 were
inaccurate and/or incomplete. In addition to the facts that have come to light about the
government’s role in rewriting Majidi’s proposed allocution, the government has recently
produced previously undisclosed communications with counsel for cooperating witnesses
that should have been part of the review described in the government’s June 8, 2019 letter.
The government has not explained why those documents were not previously produced,
but has asserted that any incomplete or inaccurate information it provided to the Court was
inadvertent. Under these circumstances, and given the obvious significance of the events
that occurred between June 3 and June 11, 2019, it is hard to see how any reasonable effort
to develop “a complete understanding of what happened” (July 24, 2020 Tr. 15:25) could
exclude a review of communications from that period of time.

                 In resisting this search, the government states that “[t]hose emails would
capture internal discussions between and among prosecutors relating to the then-ongoing
trial that are not discoverable.” (July 31 Gov’t Letter at 4.) But the government has already
agreed to multiple searches that include “internal discussions between and among
prosecutors,” and there is no reason to treat communications any differently simply because
they took place during trial. The government cannot make a categorical determination that
no communications from that time period are discoverable without reviewing them first.

               The government’s argument also overlooks the simple fact that, as with
other aspects of the government’s searches, the scope of the government’s search need not
be coterminous with the scope of its production. Thus, the fact that a particular search may
capture documents that, upon review, are determined not to be subject to disclosure does
not provide a reason to refrain from conducting a search to determine whether (and, if so,
which) documents are subject to disclosure. The government’s position is also contrary to
its own approach recently in another case in this District; in that case, in an effort to
ascertain the underlying facts concerning certain disclosure issues, the government
reviewed (and disclosed to the Court and defendant) relevant internal communications
among the trial team from mid-trial. (See 7/2/2020 Letter from John M. McEnany at 10–
11, United States v. Nejad, 18 Cr. 224 (AJN), ECF 354.)

                Second, the government also objects to the defendants’ request that it
produce documents identified during its review that reflect any suggestion, instruction,
direction or preference that any communication not be sent by email or otherwise put in
writing, that a communication take place in-person or by telephone, or that a method of
communication other than email be used. In opposing this request, the government simply
states that it “believes that this definition of Brady or Giglio material is substantially
overbroad.” (July 31 Gov’t Letter at 4.) Even if Brady did not compel the production of
such documents—and we believe it does—the point of this exercise is at least in part to
determine what happened. The existing record raises legitimate questions about whether



                                             2
     Case 1:18-cr-00328-KPF Document 396 Filed 08/04/20 Page 3 of 5

Honorable Katherine Polk Failla


there was a deliberate effort by the government to avoid putting things in writing to
circumvent its disclosure obligations. (July 6, 2020 Letter at 14, ECF 385.)

                The government calls this an “unfair inference” and states that “the
invocation of the Government’s occasional in-person or telephone conversations with other
attorneys to raise the specter of bad faith is inappropriate.” (July 16, 2020 Government
Letter at 10, ECF 390.) The government is wrong, as the evidence revealed to date can
fairly be read to raise at least the suspicion that certain communications were deliberately
not committed to writing. Moreover, and in any event, the value of these communications
lies at least in part in helping the parties and the Court reconstruct the facts, and the
references to oral communications can at a minimum be used to refresh recollections or
establish that oral communications took place, which may in and of itself be relevant
regardless of motivation. Indeed, the Court stated at the July 24 conference that, “with
respect to the issue of oral communications, I again need to see what else is out there.”
(July 24, 2020 Tr. 33:12–14.) Thus, if the government finds, in the course of its searches,
that there are other documents “out there” on this issue, there is no legitimate reason for
the government not to produce them. 1

                 For these reasons, documents responsive to this request should be produced
whether or not they fall within the government’s Brady obligations. But, on this record,
we submit that disclosure of such documents is also required under Brady, which “extends
to evidence material to . . . the ability of a defendant to assert his constitutional rights,”
Martinez v. United States, 793 F.3d 533, 555 (6th Cir. 2015), vacated on other grounds
upon reh’g en banc, 828 F.3d 451 (6th Cir. 2016), and therefore would include evidence
(if any) of circumvention of disclosure obligations or failure to memorialize
communications. Notably, in asserting that such communications fall outside of Brady,
and do not support an inference of bad faith, the government overlooks that the government
itself argued repeatedly to the jury that Mr. Ahuja’s knowledge and bad faith could be
inferred from his preference for one form of communication (text) over another (email).
(See, e.g., Trial Tr. 4680:5–4683:6.) Indeed, the government devoted a section of its slide
deck used in summation to this argument, (see Government’s Summation Slide Deck at
94–103), specifically highlighted an email in which Mr. Ahuja wrote, “just text me,” (id.
at 94, 100), and pointed to testimony that “Mr. Ahuja was picky about what he put in an
email.” (Trial Tr. 4682:9–10.) Mr. Ahuja moved unsuccessfully at trial to admit evidence
of the government’s email practices to rebut the government’s arguments (July 3, 2019
Letter; Trial Tr. 4412:1–4413:9; id. 4476:4–10), but did so based on what we now know to
be an incomplete record. To the extent the government identifies, during the course of its
review, responsive documents that help complete that record and undercut arguments the
government made at trial, the government should be required to produce them consistent
with its Brady obligations.


1
    To be clear, the defense is not suggesting that the government conduct separate
    searches for documents responsive to this request, but simply that the government
    produce any responsive documents identified in the course of the review it is otherwise
    conducting.

                                              3
     Case 1:18-cr-00328-KPF Document 396 Filed 08/04/20 Page 4 of 5

Honorable Katherine Polk Failla



                Finally, and as to the government’s third objection, while the government
has agreed to conduct searches relevant to the FOIA request and FOIA response, it has
declined to extend those searches to the period from June 10, 2020 to June 19, 2020. On
June 10, 2020, counsel for Mr. Ahuja reached out to the government to request the
attachment to an email that had been included (without the attachment) in the FOIA
production. That attachment turned out to be the redlined version of the proposed Majidi
allocution with the government’s edits. In opposing this request, the government suggests
that this time period is irrelevant because “[t]he June 10, 2020 to June 19, 2020 date range
comes after the date that EOUSA made its FOIA production to Ahuja’s counsel, and thus
also comes after the date that any decision was made regarding which materials the USAO
would send to EOUSA for potential production.” (July 31 Gov’t Letter at 4.) But the delay
between the defense request for the attachment on June 10 and the government’s
production of that document on June 19, which remains unexplained, is also relevant to the
Court’s inquiry.

                The government also asserts that a search of its communications from June
10, 2020 to June 19, 2020 “would capture internal discussions constituting work product
that are not discoverable.” (July 31 Gov’t Letter at 4.) But the fact that some of the
communications captured during this review may not be subject to disclosure does not
provide a basis to decline to conduct the review in the first place. In addition, to the extent
certain of these communications might otherwise be subject to a claim of work product, a
conditional discovery doctrine such as work product cannot overcome the fundamental
constitutional due process commands embodied in the Brady doctrine. See United States
v. Gupta, 848 F. Supp. 2d 491, 493, 496–97 (S.D.N.Y. 2012). Moreover, work product
protection is not absolute, but yields where, as here, there is a “substantial need” for the
information and it cannot be obtained elsewhere without “undue hardship.” United States
v. Adlman, 134 F.3d 1194, 1203 (2d Cir. 1998). Accordingly, the government’s
communications during the June 10, 2020 to June 19, 2020 time period should also be part
of the government’s review.

              For all of these reasons, we respectfully submit that the Court direct the
government to conduct each of the proposed searches described herein and opposed by the
government.

                                         Respectfully submitted,



                                         Roberto Finzi
                                         Richard C. Tarlowe




                                              4
     Case 1:18-cr-00328-KPF Document 396 Filed 08/04/20 Page 5 of 5



The Court is in receipt of the Government's July 31, 2020 letter
(Dkt. #393), and Ahuja's and Shor's above letter (Dkt. #395).
The Court resolves the parties' dispute as follows: (i) the
Government is ORDERED to expand its search to include the time
period of June 10, 2020 to June 19, 2020, as requested by Ahuja
and Shor; (ii) the Government is ORDERED to produce documents
identified during its review that reflect any suggestion,
instruction, direction or preference that any communication not
be sent by email or otherwise put in writing, that a
communication take place in-person or by telephone, or that a
method of communication other than email be used; and (iii)
Ahuja's and Shor's request for the Government to review
internal communications from June 3 2019 to June 11, 2019 is
DENIED, as the Government's granular searches outlined in pages
1-3 of its July 31, 2020 letter should produce any relevant
documents from this time period.



                                     SO ORDERED.
Dated: August 4, 2020
       New York, New York


                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
